IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                       NO. PD-1458-10



                              OLIVER HART III, Appellant

                                               v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SIXTH COURT OF APPEALS
                            BOWIE COUNTY

       K EASLER, J., delivered the unanimous opinion of the Court.

                                        OPINION

       Oliver Hart III filed a pre-trial motion to dismiss alleging a denial of his constitutional

right to a speedy trial. The trial court denied Hart’s motion. A jury convicted Hart of

possession of a controlled substance, and he was sentenced to forty-five years’ imprisonment.

In an unpublished opinion, the court of appeals affirmed the trial court’s denial of Hart’s

motion.1

       1
      Hart v. State, No. 06-10-00031-CR, 2010 Tex. App. LEXIS 8003 (Tex.
App.—Texarkana October 1, 2010) (mem. op., not designated for publication).
       We granted Hart’s petition for discretionary review to consider the court of appeals’s

decision affirming the trial court’s denial of Hart’s motion to dismiss. Having examined the

record and briefs, we conclude that our decision to grant review was improvident. We

therefore dismiss the appellant's petition for discretionary review as improvidently granted.


DATE DELIVERED: January 11, 2012
DO NOT PUBLISH